This was an action to set aside deed to defendant from Jno. J. Miller, his father, upon the ground that said deed was voluntary and in fraud of the rights of plaintiffs, who were creditors of Jno. J. Miller.
The deed in question was dated 15 May, 1929, and was not recorded until 20 June, 1932, after the death of Jno. J. Miller. The only consideration recited in the deed was one dollar, and there was no other evidence of consideration.
In answer to issues submitted, the jury found that the said deed was made with intent to hinder, delay, or defraud creditors, and that Jno. J. Miller did not retain property sufficient and available to pay his creditors.
From judgment on the verdict, defendant appealed.
It is unnecessary to consider the exceptions discussed in defendant's brief, as the deed attacked by the plaintiffs in this action appears on its face to be a deed of gift, and was not registered within two years as required by C. S., 3315.
The deed was therefore void. Booth v. Hairston, 195 N.C. 8.
No error. *Page 363